United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                                No. 05-40772
                            Conference Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

EVERARDO RAMIREZ-AGUILAR, also known as Ever Enerio Ramirez,

                                        Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                         USDC No. 5:04-CR-2550-ALL
                            --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

       Everardo Ramirez-Aguilar appeals his guilty-plea conviction

and sentence for attempted unlawful reentry into the United

States following removal.      Ramirez-Aguilar argues that the

district court erred by finding that his prior Texas felony

conviction for burglary of a habitation was a crime of violence

under U.S.S.G. § 2L1.2(b)(1)(A)(ii).      The district court did not

err.       See United States v. Garcia-Mendez, 420 F.3d 454, 456-57

(5th Cir. 2005), cert. denied, 126 S. Ct. 1398 (2006).


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40772
                               -2-

     Ramirez-Aguilar’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Ramirez-Aguilar contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).   Ramirez-Aguilar properly

concedes that his argument is foreclosed in light of Almendarez-

Torres and circuit precedent, but he raises it here to preserve

it for further review.

     AFFIRMED.